
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3


EMPLOYMENT AGREEMENT

by and among

Affordable Residential Communities Inc.,

ARC Management Services, Inc.

and

George W. McGeeney


--------------------------------------------------------------------------------

EXECUTION COPY

EMPLOYMENT AGREEMENT

        EMPLOYMENT AGREEMENT (this "Agreement") made this 18th day of February,
2004, by and among Affordable Residential Communities Inc., a Maryland
corporation (the "Company") and ARC Management Services, Inc., a Delaware
corporation ("ARC Management") and George W. McGeeney ("Executive").

        WHEREAS, the Company, ARC Management and the Executive desire to enter
into an agreement relating to the employment of the Executive by the Company and
ARC Management, which employment shall commence (the "Commencement Date") as of
the consummation of the initial underwritten public offering of shares of common
stock of the Company (the "Initial Public Offering");

        WHEREAS, the Board of Directors of the Company (the "Board") recognizes
that the Executive has and can continue to contribute significantly to the
growth and success of the Company and its subsidiaries (including ARC
Management) and desires to provide for the employment of the Executive and to
encourage the attention and dedication to the Company and its subsidiaries of
the Executive as a member of management, in the best interests of the Company
and its shareholders;

        WHEREAS, the Executive is willing to commit himself to serve the Company
and ARC Management on the terms and conditions herein provided; and

        WHEREAS, the Company and ARC Management wish to employ Executive upon
the terms hereinafter set forth.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, the Company, ARC Management and
Executive agree as follows:

        1.    Employment.    The Company and ARC Management hereby agree to
employ the Executive, and the Executive hereby accepts such employment, on the
terms and conditions hereinafter set forth. This Agreement shall become
effective only upon the consummation of the Initial Public Offering, and in the
event the Initial Public Offering does not occur, this Agreement shall be null
and void and of no force or effect.

        2.    Term.    The period of employment of the Executive by the Company
and ARC Management hereunder shall commence on the Commencement Date, and shall
continue in effect through the third anniversary of such date unless further
extended as provided in this Section 2 or sooner terminated as provided in
Section 7. Commencing on the first anniversary of the Commencement Date, and on
each successive anniversary thereafter, the contract term of the Executive's
employment shall be automatically extended for one (1) additional year unless,
not later than the date which is sixty (60) days prior to such anniversary, the
Company shall have delivered to the Executive or the Executive shall have
delivered to the Company a written notice that the term of the Executive's
employment hereunder will not be extended (the initial term, as it may be so
extended, the "Employment Period").

        3.    Position and Duties.    During the Employment Period, the
Executive shall serve as the President and Chief Operating Officer of the
Company. The Executive's responsibilities and authority shall include such
responsibilities and authority as may from time to time be assigned to the
Executive by the Chief Executive Officer of the Company or by the Board and
shall be consistent with the Executive's title, position and stature with the
Company. The Executive agrees to devote substantially all of his business time
and efforts to the performance of his duties for the Company.

        4.    Place of Performance.    In connection with the Executive's
employment by the Company, the Executive shall be based in Denver, Colorado,
except for required travel on the Company's business.

        5.    Compensation and Related Matters.    

        (a)    Base Salary.    As compensation for the performance by the
Executive of his obligations hereunder, during the Employment Period, the
Company shall pay the Executive a base salary at the rate of three hundred
seventy five thousand ($375,000) per annum, which amount may be

--------------------------------------------------------------------------------

increased from time to time during the Employment Period by the Board in its
sole discretion ("Base Salary"). Base Salary shall be paid in approximately
equal installments in accordance with the Company's customary payroll practices.

        (b)    Bonuses.    During the Employment Period, the Executive shall be
eligible to participate in the Company's Management Incentive Plan (or any
successor or substitute bonus or incentive plan) and to receive such annual
performance bonus (the "Bonus") pursuant to such plan as may be awarded to him
by the compensation committee of the Board in its sole discretion.

        (c)    Expenses.    The Company shall promptly reimburse the Executive
for all reasonable business expenses incurred during the Employment Period by
the Executive in performing services hereunder, including all travel expenses
and all living expenses while traveling on business or at the request of and in
the service of the Company (or any subsidiary of the Company as contemplated by
Section 6 below), provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company.

        (d)    Other Benefits.    The Executive shall be entitled to participate
in all of the employee compensation, welfare and benefit plans and arrangements
(including any vacation policy or program) made available by the Company to its
similarly situated executive officers, subject to and on a basis consistent with
the terms, conditions and overall administration of such plans and arrangements.

        6.    Offices.    Subject to Sections 3 and 4 hereof, the Executive
agrees to serve without additional compensation, if elected or appointed
thereto, as a director of the Company and/or any subsidiary of the Company, as a
member of any committee of the board of directors of any of such companies,
and/or in one or more executive management positions with any of the Company's
subsidiaries or affiliates, provided that the Executive shall be indemnified for
serving in any and all such capacities on a basis no less favorable than is
currently provided to any other director of the Company or any of its
subsidiaries or any such executive management position, as the case may be.

        7.    Termination.    The Executive's employment hereunder (and the
Employment Period) may be terminated as follows:

        (a)    Death.    The Executive's employment hereunder (and the
Employment Period) shall terminate upon his death.

        (b)    Disability.    If, as a result of the Executive's incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of his duties hereunder for the entire period of six
(6) consecutive months, and within thirty (30) days after written Notice of
Termination (as defined in Section 8 hereof) is given shall not have returned to
the performance of his duties hereunder on a full-time basis, the Company may
terminate the Executive's employment hereunder (and the Employment Period) for
"Disability." In the event of any dispute under this paragraph, the Executive
agrees to submit to a physical or mental examination by a licensed physician
selected by the Company and to be bound by the Company's decision based on the
results thereof.

        (c)    Cause.    The Company may terminate the Executive's employment
hereunder (and the Employment Period) for Cause. For purposes of this Agreement,
the Company shall have "Cause" to terminate the Executive's employment
arrangement hereunder upon (i) the willful and continued failure by the
Executive to substantially perform the Executive's duties with the Company
(other than any such failure resulting from the Executive's incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 7(d) hereof) that has not been cured within thirty (30) days after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board

2

--------------------------------------------------------------------------------

believes that the Executive has not substantially performed the Executive's
duties, (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company or its subsidiaries or
affiliates, monetarily or otherwise or (iii) the Executive's conviction of, or
entry by the Executive of a guilty or no contest plea to, a felony under any
laws of the U.S. or any state thereof. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive's act, or failure to
act, was in the best interest of the Company.

        (d)    Good Reason.    The Executive may terminate his employment
hereunder (and the Employment Period) for "Good Reason." "Good Reason" for
termination by the Executive of the Executive's employment shall mean:

        (i)    any purported termination of the Executive's employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 8 hereof; for purposes of this Agreement, no such purported termination
shall be effective; or

        (ii)   a substantial reduction in Base Salary or in the aggregate
opportunity of the Executive to participate in the Company's incentive
compensation and other employee welfare and benefit plans from that provided to
the Executive as of the Commencement Date.

        The Executive's continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder; provided, however, that the Executive shall be required to
provide a Notice of Termination within ninety (90) days following the occurrence
of any event alleged by the Executive to constitute Good Reason for the
termination of his employment hereunder. The Executive's right to terminate the
Executive's employment for Good Reason shall not be affected by the Executive's
incapacity due to physical or mental illness.

        (e)    Without Cause by the Company; Without Good Reason by the
Executive.    The Company may terminate the Executive's employment hereunder
(and the Employment Period) at any time without Cause upon thirty (30) days
prior written notice to the Executive. The Executive may terminate the
Executive's employment (and the Employment Period) voluntarily for any reason or
no reason at any time by giving thirty (30) days prior written notice to the
Company.

        (f)    Change in Control.    A "Change in Control" shall be deemed to
have occurred if an event set forth in any one of the following paragraphs shall
have occurred:

        (i)    any Person is or becomes the Beneficial Owner (as defined in
Rule 13d-3 of the Securities Exchange Act of 1934, as amended from time to time
(the "Exchange Act")), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or any of its Affiliates) representing 50% or
more of the combined voting power of the Company's then outstanding securities;
provided, however, that the following shall not constitute an "acquisition" by
any Person for purposes of this Section 7(f)(i): an acquisition of the Company's
securities by the Company which causes the Company's voting securities
beneficially owned by a Person to represent 50% or more of the combined voting
power of the Company's then outstanding securities; provided, further, however,
that if a Person shall become the beneficial owner of 50% or more of the
combined voting power of the Company's then outstanding securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change in Control; or

3

--------------------------------------------------------------------------------

        (ii)   the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or;

        (iii)  there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than a merger or consolidation immediately following which the individuals
who comprise the Board immediately prior thereto constitute at least a majority
of the Board, the entity surviving such merger or consolidation or, if the
Company or the entity surviving such merger is then a subsidiary, the ultimate
parent thereof; or

        (iv)  the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than (A) a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) other than a sale or disposition by the Company of all
or substantially all of the Company's assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or, if such entity is a subsidiary, or the ultimate parent thereof.

        Notwithstanding the foregoing, a "Change in Control" shall not be deemed
to have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions. For purposes
of this Section 7(f), "Person" shall have the meaning given in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

        8.    Termination Procedure.    

        (a)    Notice of Termination.    Any termination of the Executive's
employment by the Company or by the Executive (other than termination pursuant
to Section 7(a) hereof) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 12. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall, if
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of

4

--------------------------------------------------------------------------------

Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds (2/3) of the entire
membership of the Board at a meeting of the Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive's
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was engaged in the conduct set forth in clause (i)
or (ii) of the definition of Cause herein, and specifying the particulars
thereof in detail.

        (b)    Date of Termination.    "Date of Termination" shall mean (i) if
the Executive's employment is terminated by his death, the date of his death,
(ii) if the Executive's employment is terminated for Disability pursuant to
Section 7(b), thirty (30) days after the date of delivery of Notice of
Termination (provided that the Executive shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period), (iii) if the Executive's employment is terminated for Cause pursuant to
Section 7(c), the date specified in the Notice of Termination, which shall not
be earlier than thirty (30) days after the date of delivery of the Notice of
Termination and (iv) if the Executive's employment is terminated for any other
reason, the date on which a Notice of Termination is given or any later date
(within thirty (30) days following the date on which such Notice of Termination
is delivered) set forth in such Notice of Termination.

        9.    Compensation upon Termination or During Disability.    The
Executive hereby agrees that no severance compensation of any kind, nature or
amount shall be payable to the Executive except as expressly set forth in this
Section 9, and except for such payments, the Executive hereby irrevocably waives
any claim for severance compensation.

        (a)    Disability; Death.    During any period that the Executive fails
to perform his duties hereunder as a result of his Disability, the Executive
shall continue to receive his full Base Salary at the rate in effect at the
beginning of such period and continue as a participant in all compensation and
benefit plans in which the Executive was participating pursuant to Sections 5(b)
and 5(d) until his employment is terminated pursuant to Section 7(a) or
Section 7(b). Following the termination of the Executive's employment due to
Disability or death, the Company shall:

        (i)    pay to the Executive any accrued but unused vacation pay (the
"Unpaid Vacation Amounts").

        (ii)   pay to the Executive an amount equal to the product of (x) the
sum of (I) the Executive's then current Base Salary and (II) the average annual
cash bonus earned by the Executive pursuant to the Annual Incentive Bonus Plan
(or any successor or substitute bonus plan) during the three fiscal years
immediately prior to the fiscal year in which the Date of Termination occurs
(or, if three fiscal years have not elapsed from the Commencement Date through
the Date of Termination, average annual cash bonus so earned by the Executive
for the number of full fiscal years elapsed from the Commencement Date through
the Date of Termination; or, if no full fiscal years have elapsed during such
period, the Executive's target annual bonus for the year in which the Date of
Termination occurs) (such sum of (I) and (II), the "Severance Payment") and
(y) one and one-half (1.5), paid in installments at such times as Executive
would normally receive payroll checks as though employed by the Company through
the severance payment period.

        (iii)  provide for the full vesting of any equity incentive awards then
held by the Executive to the extent unvested as of the Date of Termination.

        (iv)  pay to the Executive a pro rata portion to the Date of Termination
of the value of the Executive's bonus for the fiscal year in which the Date of
Termination occurs under the Annual Incentive Bonus Plan (or any successor or
substitute bonus plan), calculated by multiplying the award that the Executive
would have earned on the last day of such fiscal

5

--------------------------------------------------------------------------------




year, assuming achievement at target level of all performance goals established
with respect to such bonus, by a fraction, the numerator of which is the number
of days elapsed from the commencement of the fiscal year in which occurs the
Date of Termination and the denominator of which is 365 (the "Pro Rata Bonus").

        (v)   for a period of one (1) year in the case of the Executive's death
or two (2) years in the case of the Executive's Disability, provide the
Executive with an opportunity to elect continued coverage under the Company's
group health plans in accordance with Section 4980B of the Internal Revenue Code
of 1986, and the Company shall bear the cost of such coverage; provided,
however, that, in the case of Disability, benefits otherwise due to the
Executive pursuant to this Section 9(a)(v) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the Benefit Coverage Period by a subsequent employer ("Health Benefit
Coverage").

        (b)    By the Company without Cause or by the Executive for Good
Reason.    If during the Employment Period the Executive's employment is
terminated (x) by the Company other than for Cause or Disability or (y) by the
Executive for Good Reason, the Company shall:

        (i)    Continue to pay and otherwise provide to the Executive, during
any notice period (not to exceed thirty (30) days), all compensation, Base
Salary and previously accrued but unpaid Bonuses (if any) and shall continue to
allow the Executive to participate in any welfare benefit plans in accordance
with the terms of such plans.

        (ii)   pay to the Executive the Unpaid Vacation Amounts.

        (iii)  pay to the Executive an amount equal to the product of (x) the
Executive's then current Base Salary and (y) two (2), paid in installments at
such times as Executive would normally receive payroll checks as though employed
by the Company through the severance payment period; provided, however, that in
the event such termination of employment occurs on or following a Change in
Control, the Company shall pay the Executive an amount equal to the product of
(x) the Severance Payment and (y) one and one-half (1.5), paid in installments
as such times as Executive would normally receive payroll checks as though
employed by the Company through the severance payment period.

        (iv)  provided such termination of employment occurs on or following a
Change in Control, pay to the Executive the Pro Rata Bonus.

        (v)   provide the Health Benefit Coverage for a period of two (2) years
following the Date of Termination.

        Notwithstanding the foregoing, the Company's obligation to provide the
Executive the payments and benefits described in this Section 9(b) shall cease
as of the date the Executive breaches any of the provisions of Section 11
hereof.

        (c)    Tax Gross-Up.    If any of the payments or benefits received or
to be received by the Executive (including any payment or benefits received in
connection with a Change in Control or the Executive's termination of employment
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement (all such payments and benefits, excluding the Gross-Up Payment,
being hereinafter referred to as the "Total Payments") will be subject to any
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Excise Tax"), the Company shall pay to the Executive an additional
amount (the "Gross Up Payment") such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, and after taking into account the phase out of itemized

6

--------------------------------------------------------------------------------




deductions and personal exemptions attributable to the Gross-Up Payment, shall
be equal to the Total Payments.

        (d)    By the Company for Cause or by the Executive other than for Good
Reason.    If the Executive's employment shall be terminated by the Company for
Cause or by the Executive other than for Good Reason, then the Company shall pay
the Executive his Base Salary (at the rate in effect at the time Notice of
Termination is given) through the Date of Termination, and the Company shall
have no additional obligations to the Executive under this Agreement except as
set forth in subsection (e) of this Section 9.

        (e)    Compensation Plans.    Following any termination of the
Executive's employment, the Company shall pay the Executive all accrued but
unpaid amounts, if any, to which the Executive is entitled as of the Date of
Termination under any compensation plan or benefit plan or program of the
Company, at the time such payments are due, in any event, in accordance with the
terms of such plans or programs.

        (f)    Return of Company Property.    Executive agrees that following
the termination of his employment for any reason, he shall return all property
of the Company, its subsidiaries, affiliates and any divisions thereof he may
have managed which is then in or thereafter comes into his possession,
including, but not limited to, documents, contracts, agreements, plans,
photographs, books, notes, electronically stored data and all copies of the
foregoing as well as any automobile or other materials or equipment supplied by
the Company to Executive, if any.

        10.    Mitigation.    The Executive shall not be required to mitigate
the amount of any payment provided for the Executive by seeking other employment
or otherwise. However, the amount of any payment or benefit provided for the
Executive hereunder shall be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the Company or
otherwise.

        11.    Confidential Information; Noncompetition; etc.    

        (a)    Non-Competition.    The Executive acknowledges and agrees that
the Executive's duties under this Agreement qualify the Executive as "executive
and management personnel" under Colorado Revised Statute Section 8-2-113(2)(d).
The Executive further acknowledges that, during the course of the Executive's
employment, the Executive will gain knowledge of "trade secrets"—as such term is
used under Colorado Revised Statute Section 8-2-113(2)(b)—of the Company and its
subsidiaries and affiliates. Accordingly, the Executive acknowledges and agrees
that the restrictive covenants are valid under Colorado Revised Statute
Section 8-2-113, and are temporally and geographically reasonable.

        In that regard, during the Employment Period and for a period of
eighteen (18) months following the termination of the Executive's employment for
any reason (including without limitation upon the expiration of the Employment
Period) and provided that the Company has paid to the Executive any and all
severance amounts, if any, due to Executive under Section 9 hereof, the
Executive shall not engage in Competition (as hereinafter defined) with the
Company or any of its subsidiaries or affiliates. For purposes of this
Agreement, "Competition" by the Executive shall mean the Executive's engaging
in, or otherwise directly or indirectly being employed by or acting as a
consultant to, or being a director, officer, employee, principal, agent,
stockholder, member, owner or partner of, or permitting his name to be used in
connection with the activities of any other business or organization where any
aspect of the business of the Company or any of its subsidiaries is conducted,
or planned to be conducted, as of the date of this Agreement or as of the date
of termination of the Executive's employment, anywhere within the United States,
which business activity is the same as or competitive with the Company or any of
its subsidiaries as the same may be conducted from time to time.

7

--------------------------------------------------------------------------------




        Notwithstanding anything to the contrary contained herein, direct or
indirect "beneficial ownership" by the Executive, either individually or as a
member of a "group," as such terms are used in Rule 13d of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended, of not more
than five percent (5%) of the voting stock of any publicly held corporation
shall not alone constitute a violation of this Section 11(a).

        (b)    Non-Solicitation.    In addition to the restriction contained in
Section 11(a), except as otherwise provided in the last paragraph of this
Section 11(b), for a period of eighteen (18) months following the termination of
Executive's employment for any reason (including without limitation upon the
expiration of the Employment Period) and provided that the Company has paid to
the Executive any and all severance amounts, if any, due under Section 9 hereof,
Executive agrees that he will not, directly or indirectly, for his benefit or
for the benefit of any other person, firm or entity, solicit the employment or
services of, or hire or engage, any person who was known to be employed or
engaged by the Company or its subsidiaries or affiliates as of the date of
Executive's termination of employment or who was known to be employed or engaged
by the Company or its subsidiaries or affiliates during the six-month period
immediately preceding the Executive's termination of employment.

        The covenants contained in this Section 11(b) shall be null and void and
of no force or effect with respect to any termination of the Executive's
employment occurring on or following a Change in Control.

        (c)    Confidentiality.    Executive acknowledges that information
pertaining to the prior or current business of the Company or any of its
subsidiaries or contemplated business of the Company or any of its subsidiaries
and its customers (including without limitation information relating to the
Company's subsidiaries, affiliates and predecessors and their respective
customers and information relating to entities with which the Company or its
subsidiaries or affiliates has communicated with respect to a possible
acquisition or material investment) constitutes valuable and confidential assets
of the Company, and Executive acknowledges that the unauthorized use or
disclosure of such information would be detrimental to the business of the
Company and its subsidiaries. Without limitation of the foregoing, Executive
agrees that the following types of information are confidential:

        (i)    information pertaining to any customer of the Company or its
subsidiaries or affiliates, including information relating to the prior, current
or future research or development activities of any customer, or relating to
other business activities of any customer;

        (ii)   information, conclusions and developments resulting from work
performed, and all methods and procedures relating to work performed, or to be
performed, for the Company or its subsidiaries or affiliates or any customer;

        (iii)  information, conclusions and developments resulting from, and all
methods and procedures relating to prior, current or contemplated projects and
products of the Company or its subsidiaries or affiliates;

        (iv)  information, conclusions and developments, resulting from work
performed, or to be performed, pertaining to any entity with which the Company
or its subsidiaries or affiliates has communicated during the Employment Period
concerning a possible acquisition of, or material investment in, such entity;
and

        (v)   information which the Executive has a reasonable basis to know was
accepted by the Company or its subsidiaries or affiliates from any third party
under an obligation of confidentiality.

8

--------------------------------------------------------------------------------




        The Executive shall, during the Employment Period and thereafter, hold
and preserve all confidential information of the Company or its subsidiaries or
affiliates and of its customers in trust and confidence for the Company and for
its customers, and shall not, without the express written approval of an officer
of the Company, disclose any such confidential information to any unauthorized
person or use or copy any such confidential information for other than the
Company's business, either during, or after termination of, employment by the
Company. The Executive shall not disclose to the Company or its subsidiaries or
affiliates, or induce the Company or its subsidiaries or affiliates to use, any
confidential information belonging to others, without authorization from such
other parties. Specifically excluded from the above confidentiality provisions
is any information which becomes available to the public other than through the
unauthorized disclosure by the Executive.

        (d)    Non-Disparagement.    During the Employment Period and for a
period of eighteen (18) months following the termination of the Executive's
employment for any reason (including without limitation upon the expiration of
the Employment Period), the Executive will not intentionally make, or cause to
be made, any statement, observation or opinion disparaging the business or
reputation of the Company or the Company's officers, directors or employees.
Nothing contained in this Section 11(d) shall preclude the Executive from
providing truthful testimony in response to a valid subpoena, court order,
regulatory request or other legal process.

        (e)    Injunctive Relief.    The Executive agrees that any breach or
threatened breach of subsections (a), (b), (c) or (d) of this Section 11 would
result in irreparable injury and damage to the Company and its subsidiaries and
affiliates for which the Company and its subsidiaries and affiliates would have
no adequate remedy at law. Executive therefore also agrees that in the event of
said breach or any reasonable threat of breach, the Company shall be entitled to
seek an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Executive and/or any and all
persons and/or entities acting for and/or with the Executive. The terms of this
paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, but not limited
to, remedies available under this Agreement and the recovery of damages. The
parties hereto further agree that the provisions of the covenant not to compete
are reasonable. Should a court or arbitrator determine, however, that any
provision of the covenant not to compete is unreasonable, either in period of
time, geographical area, or otherwise, the parties hereto agree that the
covenant shall be interpreted and enforced to the maximum extent which such
court or arbitrator deems reasonable.

        12.    Successors; Notice.    

        (a)    Company's Successors.    The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company and/or ARC
Management to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company and/or ARC Management would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as he would be entitled to hereunder if the Company had terminated his
employment other than for Cause, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, "Company" shall mean
the Company as herein before defined and any successor to its business and/or
assets (or, if applicable, the business and/or assets of ARC Management) as
aforesaid which executes and delivers the agreement provided for in this
Section 12 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

9

--------------------------------------------------------------------------------

        (b)    Executive's Successors.    This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to the Executive's devisee,
legatee, or other designee or, if there be no such designee, to the Executive's
estate. The services to be performed by the Executive hereunder are specific to
the Executive and may not be assigned by the Executive.

        (c)    Notice.    For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

        if to the Executive, at the Executive's most recent address shown in the
records of the Company; and

        If to the Company or ARC Management, to:

Affordable Residential Communities Inc.
600 Grant Street
Suite 900
Denver, Colorado 80203
Attention: Scott L. Gesell, Esq.

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

        13.    Miscellaneous.    No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer of the Company as
may be specifically designated by its Board. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement shall be binding on all successors to the Company. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Colorado without regard to its conflicts
of law principles. All references to sections of the Exchange Act shall be
deemed also to refer to any successor provisions to such sections. The
obligations of the Company and the Executive under this Section 13 and Sections
8, 9, 10, 11 and 12 hereof shall survive the expiration of the term of this
Agreement. The compensation and benefits payable to the Executive under this
Agreement shall be in lieu of any other severance benefits to which the
Executive may otherwise be entitled upon his termination of employment under any
severance plan, program, policy or arrangement of the Company or ARC Management.

        14.    Withholding.    Any amounts payable or property transferred
pursuant to this Agreement shall be subject to applicable tax withholding, and
the Company may require a cash payment with respect to such obligations as a
condition of any such payment or transfer of property.

        15.    Validity.    The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

10

--------------------------------------------------------------------------------


        16.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        17.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and cancelled.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement the date
first above written.


 
 
Affordable Residential Communities Inc.
 
 
By:
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------


 
 
ARC Management Services Inc.
 
 
By:
 
/s/  SCOTT L. GESELL      

--------------------------------------------------------------------------------


 
 
/s/  GEORGE W. MCGEENEY      

--------------------------------------------------------------------------------

George W. McGeeney

12

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT by and among Affordable Residential Communities Inc., ARC
Management Services, Inc. and George W. McGeeney
